Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed on 07/27/21 have been entered and fully considered, but they are not found convincing. Applicant’s amendments have necessitated the new grounds of rejection set forth; herein; accordingly, this action is made final.

35 USC § 101
With regards to the 35 USC § 101 abstract idea rejection of claim(s) 1-17, applicant argues the claims as amended should not be rejected under 35 USC § 101 because, as amended, the claims recite significantly more than an abstract idea. The claims as amended include an analysis completed and the display of the analysis providing a use in the real world environment. Applicant’s remarks and amendments have been fully considered and are found convincing. The rejection under 35 USC § 101 with regards to claim(s) 1-17 is withdrawn. 

Claim Objection
With regards to the claim objection of claim(s) 1 and 17, applicant argues the claims as amended are clarified and for at least those reasons the claims should not be objected to. Applicant’s remarks and amendments have been fully considered and are persuasive. The claim objection with regards to claim(s) 1 and 17 are withdrawn.
35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1-17, applicant argues the claims as amended are not taught by the prior art and the claim(s) should not be rejected under 35 USC § 103. Applicant’s remarks and amendments have been fully considered and are found convincing, however, applicant’s amendments have necessitated the new grounds of rejection set forth; herein; accordingly, this action is made final.
	
< Remainder of Page Left Intentionally Blank >
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 14-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [JP 2009/162708 A], as provided in the IDS, in view of D4 [US 2008/0184168 A1].

Claim 1: An observation system comprising a processor configured to: 

manage a plurality of images acquired in time series with respect to a biological sample which is being cultured; [D1, [0001-0004]] D1 teaches the time-lapse observation images of experiments using cultured cells in which the changes are compared.

manage record of work performed while the biological sample is being cultured; [D1, [0027]] D1 teaches at least the management of the changes in the work being performed, wherein the work performed can be considered the reagent added to the sample as sample information.  

associated the record of work with the plurality of images based on the record of work, the work being at least one of culture medium change and subculture work; and [D1, [0027]] D1 teaches at least the subculture work being performed which can be considered the reagent added to the sample, the time the reagent was added, the concentration information, and other characteristics, as sample information.  

[D1, [[0001]-[0004], [0008], [0012]-[0031], and [0041]-[0137]] D1 teaches a system for observing cultivation of living body cells by performing a time-lapse observation and storing and displaying analysis results and user comments in association with the observation images. D1 does not explicitly teach the recording of the first and second comment along with the first and second region of interest, however, the limitations are taught as follows:

record a first comment and a first region of interest (RoI) in a storage device in association with the plurality of images based on user's instructions; [D4, [0060, 0069 and 0118]] D4 teaches the first thumbnail display area and the first comment box for the first thumbnail displayed. This can be completed based upon user selection and information. It is unclear what the exact association is, however, the thumbnail determined and the comment box are both associated in at least one way to the plurality of images.

record a second comment and a second RoI in the storage device in association with the first comment based on user's instructions; [D4, [0060, 0069 and 0118]] D4 teaches the second thumbnail display area and the second comment box for the first thumbnail displayed. This can be completed based upon user selection and information. It is unclear what the exact association is, however, the thumbnail determined and the comment box are both associated in at least one way to the plurality of images.

cause a display to display the first comment and the first RoI stored in association with the plurality of images, the second comment and the second RoI stored in association with the first comment and the record of work associated with the plurality of images. [D1, [0027]] D1 teaches at least the subculture work being performed which can be considered the reagent added to the sample, the time the reagent was added, the concentration information, and other characteristics, as sample information. [D4, [0060, 0069 and 0118]] D4 teaches display and the thumbnails boxes with comments. One skilled in the art would have been motivated to modify D1 in this manner in order to further provide the data with respect to the reagents added, at least, with the particular regions of interest to be displayed for the user. The addition of the reagent sample including the time, concentration and other characteristic information would be useful to provide in the comments section with respect to the region of interest of D4, wherein D4 merely provides the presentation options of the data acquired by D1, which would be obvious to an ordinary skilled artisan to complete for the further observation of a user. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 17: Claim 17 is rejected for similar reasons as to those described in claim 1.
Claim 18: Claim 18 is rejected for similar reasons as to those described in claim 1.
< Remainder of Page Left Intentionally Blank >

Claims 2-10 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [JP 2009/162708 A], as provided in the IDS, in view of D4 [US 2008/0184168 A1], further in view of D2 [US 2016/0071547 A1].
Claim 2: The observation system according to claim 1, wherein the processor is configured to: manage an analysis result obtained based on the images; and record a third comment in association with the analysis result based on user's instructions. [D2, Figure 10A-10B, Figure 11, and [0009-0027]] D2 teaches the comment history table and the input time, content of comment, and user of the comment. This provides the record of the comments which can be any number of comments by any number of users. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 in view of D4, as described in claim 1, with the teachings of D2, wherein the comments would further include a third comment and not just one or two. One skilled in the art would have been motivated to modify D1 in view of D4 in this manner in order to further utilize the system in order to incorporate a vast number of comments with regards to the observations and changes in the sample culture. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 2s.

Claim 3: The observation system according to claim 2, wherein the processor is configured to associate the first comment, the second comment and the third comment with one another. [D2, Figure 10A-10B, Figure 11, and [0009-0027]] D2 teaches the comment history table and the accumulation of the comments in chronological order. This is considered an association with one another.

Claim 4: The observation system according to claim 1, wherein the processor is configured to attach a comment indicator indicating a point of time when the first comment and the second comment are attached, to a time bar indicating a time series, and cause the display to display the time bar. [D2, Figure 20 and [0105-0106]] D2 teaches the comment indicator with respect to time, the time bar providing time information, and the display providing the information.

Claim 5: The observation system according to claim 1, wherein the processor is configured to record information to specify a user who has instructed recording of the first comment, in association with the first comment, and record information to specify a user who has instructed recording of the second comment, in association with the second comment. [D2, [0089 and 0100]] D2 teaches the users have utilized the system to insert a comment and the ability for the system to record the history of the user’s operation. This is done with respect to multiple users.

Claim 6: The observation system according to claim 5, wherein the processor is configured to cause the display to display the first comment and the second comment in different colors. [D2, Figure 10A-10B and [0111]] D1 teaches the ability for the system to display the medical image data in different color dependent upon importance.

Claim 7: The observation system according to claim 1, wherein the processor is configured to: select some of the plurality images based on the record of work and a user's selected comment of the first comment and the second comment; and cause the display to display the some of the plurality of images continuously in sequence. [D1, [[0001]-[0004], [0008], [0012]-[0031], and [0041]-[0137]] D1 teaches a system for observing cultivation of living body cells by performing a time-lapse observation for each sample. [D2, Figure 10A-10B, Figure 11, and [0009-0027]] D2 teaches the comment history table and the input time, content of comment, and user of the comment. This provides the record of the comments which can be any number of comments by any number of users.

Claim 8: The observation system according to claim 1, comprising a plurality of terminals which are accessible to the plurality of images managed by the processor, the first comment and the second comment. [D2, Figure 1A and 1B, and [0122]] D2 teaches the use of multiple terminals such as smartphone and tablet terminals.

Claim 9: The observation system according to claim 8, wherein the processor is configured to transmit images designated by a first terminal of the terminals and information specifying the first comment and the second comment, to a second terminal of the terminals, based on an [D2, Figure 1A and 1B] D2 teaches the use of multiple terminals and transmission means. At least a first and second.

Claim 10: The observation system according to claim. 1, wherein the processor is configured to: cause a display to display: a time bar indicating the time series; a selected time display on the time bar, which indicates a point of time selected in the time series; and an image of the plurality of images, which corresponds to the selected point of time; and record the first comment the storage device in association with the image corresponding to the selected point of time. [D2, Figure 20 and 21] D2 teaches the display providing the time bar, display of a time selection in the time bar, the image data, and the comment information recorded or to be recorded.

Claim 14: The observation system according to claim. 2, wherein the processor is configured to cause the display to display a graph indicating the analysis result along the time series and an icon with comments displayed in association with the analysis result when there is the third comment recorded in association with the analysis result. [D2, Figure 21 and [0068, 0073]] D2 teaches the comment is entered on an image and an icon for displaying the comment in response to a click is attached to an image.

Claim 15: The observation system according to claim 12, wherein the processor is configured to cause the display to display contents of the first comment when the icon with comments is selected. [D2, Figure 21 and [0068, 0073]] D2 teaches the comment is entered on an image and an icon for displaying the comment in response to a click is attached to an image.

Claim 16: The observation system according to claim 14, wherein the processor is configured to cause the display to display contents of the third comment when the icon with comments is selected. [D2, Figure 21 and [0068, 0073]] D2 teaches the comment is entered on an image and an icon for displaying the comment in response to a click is attached to an image. The icon is respective to which comment is in the image, being the first, second, or following.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [JP 2009/162708 A], as provided in the IDS, in view of D4 [US 2008/0184168 A1] in view of D2 [US 2016/0071547 A1], further in view of D3 [US 2010/0208960 A1].
Claim 11: The observation system according to claim 1, wherein the processor is configured to: manage a plurality of images imaged at different positions of the biological sample; cause the display to display: a container map indicating different positions of the biological sample at which imaging is performed; a plurality of images imaged at different positions of the biological sample at timings that are considered to be same in the time series; and a highlight display indicating an image of the images, which corresponds to a position selected in the container map, record the first comment in the storage device in association with an image corresponding to the selected position. [D3, Figure 9 and [0029-0034, 0041-0055, 0084-0089]] D3 teaches the system for observing and analyzing culture images comprising a display icon for specifying the location of containers and analyzing culture state over time from time series culture images while displaying the result of the analysis in a graphical format. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 in view of D2, as described in claim 1, with the teachings of D3, wherein the specific locations are considered the different positions at the defined times and displaying the image of interest with container location information. One skilled in the art would have been motivated to modify D1 in view of D2 in this manner in order to .Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 11. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661